                   Case 19-11095-CSS              Doc 106        Filed 07/09/19        Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        ) Chapter 11
                                                              )
JRV GROUP USA L.P., a Delaware limited                        ) Case No. 19-11095 (CSS)
partnership,1                                                 )
                                                              )
                                     Debtor.                  )

     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
         JULY 11, 2019, AT 2:00 P.M. (PREVAILING EASTERN TIME),
 BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI, CHIEF BANKRUPTCY
JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
    DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5th FLOOR,
           COURTROOM NO. 6, WILMINGTON, DELAWARE 198012


ADJOURNED MATTERS:

1.         Motion of Debtor for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
           363, 364, 503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
           Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting
           Liens and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
           Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V) Modifying the
           Automatic Stay, (VI) Scheduling Final Hearing, and (VII) Granting Related Relief [Filed
           5/13/19] (Docket No. 7)

           Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee
           (“UST”) and the Official Committee of Unsecured Creditors (the “Committee”) to July 5,
           2019 at 4:00 p.m. (ET).

           Response(s) Received:

                A. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                   Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.
                   Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                   Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                   Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                   Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)


1
    The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
     address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
2
  Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946).




DOCS_DE:224417.1 47430/002
                Case 19-11095-CSS        Doc 106    Filed 07/09/19     Page 2 of 6



                 Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                 Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Related Documents:

             A. [Signed] Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and
                507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to
                Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting Liens
                and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/15/19] (Docket No. 29)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtor
                for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
                503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
                Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II)
                Granting Liens and Superpriority Claims, (III) Approving Use of Cash Collateral
                of Prepetition Lenders, (IV) Granting Adequate Protection to Prepetition Lenders,
                (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/17/19] (Docket No. 35)

             C. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.
                Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Status: By agreement of the Debtor, Committee, and DIP Lender, this matter is being
        adjourned to the next scheduled omnibus hearing date. The UST does not object to the
        adjournment.

2.      Debtor’s Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
        Employ and Retain Barnes & Thornburg LLP as Special Government Services,
        Employment, and Real Estate Counsel for the Debtor and Debtor in Possession Nunc Pro
        Tunc to the Petition Date [Filed 5/21/10] (Docket No. 39)

        Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the UST and the
        Committee to July 5, 2019 at 4:00 p.m. (ET).

        Response(s) Received: Informal comments from the UST.



                                              2
DOCS_DE:224417.1 47430/002
                Case 19-11095-CSS        Doc 106     Filed 07/09/19     Page 3 of 6



        Related Documents: None at this time.

        Status: By agreement of the Debtor and Committee, this matter is being adjourned to the
        next scheduled omnibus hearing date. The UST does not object to the adjournment.

UNCONTESTED MATTERS UNDER CNO:

3.      Application of the Official Committee of Unsecured Creditors of JRV Group USA L.P.
        for Order Authorizing Employment and Retention of Rock Creek Advisors, LLC as
        Financial Advisor Nunc Pro Tunc to June 4, 2019 [Filed 6/20/19] (Docket No. 83)

        Response Deadline: July 5, 2019 at 4:00 p.m. (ET)

        Response(s) Received: Informal comments from the UST

        Related Documents:

             A. Supplemental Declaration in Support of Application of the Official Committee of
                Unsecured Creditors of JRV Group USA L.P. for Order Authorizing Employment
                and Retention of Rock Creek Advisors, LLC as Financial Advisors Nunc Pro
                Tunc to June 4, 2019 [Filed 7/5/19] (Docket No. 102)

             B. Certificate of No Objection Regarding Application of the Official Committee of
                Unsecured Creditors of JRV Group USA L.P. for Order Authorizing Employment
                and Retention of Rock Creek Advisors, LLC as Financial Advisors Nunc Pro
                Tunc to June 4, 2019 [Filed 7/9/19] (Docket No. 104)

        Status: A certificate of no objection has been filed and counsel respectfully requests entry
        of the proposed form of order at the convenience of the Court. No hearing will be
        necessary unless the Court has questions.

4.      Application of the Official Committee of Unsecured Creditors for an Order Pursuant to
        Bankruptcy Code Sections 328(a) and 1103 Authorizing and Approving the Employment
        and Retention of Womble Bond Dickinson (US) LLP as Nunc Pro Tunc to June 4, 2019
        [Filed 6/20/19] (Docket No. 84)

        Response Deadline: July 5, 2019 at 4:00 p.m. (ET)

        Response(s) Received: Informal comments from the UST

        Related Documents:

             A. Supplemental Declaration of Matthew P. Ward in Support of Application of the
                Official Committee of Unsecured Creditors for an Order Pursuant to Bankruptcy
                Code Sections 328(a) and 1103 Authorizing and Approving the Employment and



                                              3
DOCS_DE:224417.1 47430/002
                Case 19-11095-CSS        Doc 106     Filed 07/09/19     Page 4 of 6



                 Retention of Womble Bond Dickinson (US) LLP as Counsel Nunc Pro Tunc to
                 June 4, 2019 [Filed 7/8/19] (Docket No. 103)

             B. Certificate of No Objection Regarding Application of the Official Committee of
                Unsecured Creditors for an Order Pursuant to Bankruptcy Code Sections 328(a)
                and 1103 Authorizing and Approving the Employment and Retention of Womble
                Bond Dickinson (US) LLP as Counsel Nunc Pro Tunc to June 4, 2019 [Filed
                7/9/19] (Docket No. 105)

        Status: A certificate of no objection has been filed and counsel respectfully requests entry
        of the proposed form of order at the convenience of the Court. No hearing will be
        necessary unless the Court has questions.

UNCONTESTED MATTERS:

5.      Debtor's Motion for Order Under 11 U.S.C. Sections 105(a) and 363(b) Granting
        Authority to the Debtor to Dismantle Jeep Inventory in Preparation for a Sale of Parts
        Nunc Pro Tunc to the Authorization Effective Date [Filed 5/30/19] (Docket No. 50)

        Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the UST, Committee
        and Vogel Family Properties, LLC (“Vogel”) to July 5, 2019 at 4:00 p.m. (ET).

        Response(s) Received:

             A. Informal comments from the UST
             B. Informal comments from the Committee
             C. Limited Objection of Lessors Vogel Family Properties, LLC, and VIP Brickell,
                LLC, to Debtors Motion for an Order under 11 U.S.C. §§ 105(a) and 363(b)
                Granting Authority to the Debtor to Dismantle Jeep Inventory [Filed 7/3/19]
                (Docket No. 101)

        Related Documents:

             A. Declaration of Andrew De Camara in Support of (I) Debtor's Motion for an Order
                Under 11 U.S.C. Section 105(a) and 363(b) Granting Authority to the Debtor to
                Dismantle Jeep Inventory in Preparation for a Sale of the Parts Nunc Pro Tunc to
                the Authorization Effective Date; and (II) Debtor's Motion for an Order (A)
                Authorizing, but Not Directing, the Debtor to Repurchase Certain Recalled
                Vehicles From Consumers and (B) Approving Related Repurchase Procedures
                [Filed 5/30/19] (Docket No. 52)

             B. Declaration of J. Antonio Gonzalez in Support of (I) Debtor's Motion for an Order
                Under 11 U.S.C. Section 105(a) and 363(b) Granting Authority to the Debtor to
                Dismantle Jeep Inventory in Preparation for a Sale of the Parts Nunc Pro Tunc to
                the Authorization Effective Date; and (II) Debtor's Motion for an Order (A)

                                              4
DOCS_DE:224417.1 47430/002
                Case 19-11095-CSS        Doc 106     Filed 07/09/19     Page 5 of 6



                 Authorizing, but Not Directing, the Debtor to Repurchase Certain Recalled
                 Vehicles From Consumers and (B) Approving Related Repurchase Procedures
                 [Filed 5/30/19] (Docket No. 53)

             C. Notice of Hearing on (I) Debtor's Motion for Order Under 11 U.S.C. Section
                105(a) and 363(b) Granting Authority to the Debtor to Dismantle Jeep Inventory
                in Preparation for a Sale of Parts Nunc Pro Tunc to the Authorization Effective
                Date; (II) Debtor's Motion for an Order (A) Authorizing, But Not Directing, the
                Debtor to Repurchase Certain Recalled Vehicles From Consumers and (B)
                Approving Related Repurchase Procedures; and (III) Debtor's Motion for the
                Entry of an Order Authorizing the Debtor to (A) Reject an Unexpired
                Nonresidential Real Property Lease for Premises Located at 5867 Jasmine Street,
                Riverside, California as of the Rejection Effective Date Pursuant to 11 U.S.C.
                Section 365; (B) Abandon Any Remaining Personal Property Located at the
                Leased Premises Pursuant to 11 U.S.C. Section 554; and (C) Fix a Bar Date for
                Claims of Counterparty [Filed 5/30/19] (Docket No. 54)

             D. [Signed] (Interim) Order (A) Granting in Part Debtor's Motion for Order Under
                11 U.S.C. Sections 105(a) and 363(b) Granting Authority to the Debtor to
                Dismantle Jeep Inventory in Preparation for a Sale of Parts Nunc Pro Tunc to the
                Authorization Effective Date and (B) Continuing Hearing on the Remainder of
                the Relief Requested [Filed 6/20/19] (Docket No. 80)

             E. Certification of Counsel Regarding Debtor's Motion for Order Under 11 U.S.C.
                Sections 105(a) and 363(b) Granting Authority to the Debtor to Dismantle Jeep
                Inventory in Preparation for a Sale of Parts Nunc Pro Tunc to the Authorization
                Effective Date [To be filed]

        Status: The Debtors anticipate filing a certification of counsel with a revised proposed
        order prior to the hearing which will resolve the informal comments received from the
        UST and the Committee as well as resolving the Vogel limited objection. No hearing
        will be necessary unless the Court has questions.

6.      Motion for Order (I) Authorizing Sale of Certain Assets Free and Clear of Liens, Claims
        and Encumbrances and (II) Approving Retention of Onyx Asset Advisors, LLC and
        Great American Global Partners, LLC as Consultant in Connection Therewith [Filed
        6/20/19] (Docket No. 85)

        Response Deadline: July 3, 2019 at 4:00 p.m. (ET)

        Response(s) Received:

             A. Informal comments from the UST
             B. Informal comments from the Committee
             C. Informal comments from American Fastbacks, Inc./Thaler Designs, LLC


                                              5
DOCS_DE:224417.1 47430/002
                Case 19-11095-CSS       Doc 106     Filed 07/09/19    Page 6 of 6



        Related Documents:

             A. Certification of Counsel Regarding Order Authorizing the Retention and
                Employment of Onyx Asset Advisors, LLC and Great American Global Partners,
                LLC as Consultant [To be Filed]
             B. Certification of Counsel Regarding Order Granting, in Part, Motion for Order (I)
                Authorizing Sale of Certain Assets Free and Clear of Liens, Claims and
                Encumbrances and (II) Approving Retention of Onyx Asset Advisors, LLC and
                Great American Global Partners, LLC as Consultant in Connection Therewith [To
                be Filed]

        Status: The Debtors anticipate filing certifications of counsel with revised proposed
        orders approving the Motion prior to the hearing which will resolve the informal
        comments received from the UST, the Committee and American Fastbacks, Inc./Thaler
        Designs, LLC. No hearing will be necessary unless the Court has questions.


Dated: July 9, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Colin R. Robinson
                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                             Robert M. Saunders (CA Bar No. 226172)
                                             Colin R. Robinson (DE Bar No. 5524)
                                             919 N. Market Street, 17th Floor
                                             P O Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             E-mail:jdulberg@pszjlaw.com
                                                     rsaunders@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                             Attorneys for Debtor and Debtor in Possession




                                             6
DOCS_DE:224417.1 47430/002
